Citation Nr: 1811464	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable initial rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to January 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is included in the claims file.

The Board remanded this matter in September 2016. As will be discussed further below, the Board finds that there has been substantial compliance with its previous remand directives, and the matter is now properly before the Board for review. See Stegall v. West, 11 Vet. App. 268 (1998).

As will also be discussed further below, the issue of entitlement to a TDIU is not reasonably raised by the record. Therefore, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

The Veteran's service-connected hypertension is manifested by the need for continuous medication for control, and diastolic pressure predominantly 100 or more. Diastolic pressure of 110 or more, or systolic pressure of 200 or more, has not been shown at any time during the period on appeal.






CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but not higher, for hypertension have been met for the entire period on appeal. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As noted in the Introduction, the Board remanded this matter in September 2016. The Board specifically remanded this matter to afford the Veteran an additional VA examination to determine the symptoms associated with her service-connected hypertension. However, the Veteran did not report to her scheduled VA examination. In a November 2017 Appellate Brief, the Veteran, through her representative, stated that the Veteran continues to maintain that the medical evidence available in her claims folder supports her contentions and, therefore, requests the Board to grant the entitlement to the benefits sought on appeal. Thus, the Veteran does not request a new VA examination. 

Additionally, the Veteran, through her representative, asserts that the Veteran has a history of returned mail in her claims file so, and asserts, therefore, that she most likely did not get her notification to report to her examination. VA has previously sent mail to each of the Veteran's known addresses, and VA has received returned mail from the Veteran's most recent mailing addresses. However, the Veteran has not informed VA of a new mailing address. It is the Veteran's responsibility to keep the VA apprised of his whereabouts. If she does not, the VA is not required "to turn up heaven and earth" to find the correct address for a claimant. See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).

Therefore, VA satisfied its duty to notify and assist, and the RO has substantially complied with the Board's remand directives. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Stegall, 11 Vet. App. at 268. The Veteran in this case has not referred to any additional deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

When a Veteran, without good cause, fails to report for an examination scheduled in conjunction with the claim for increase, the claim for increase shall be denied. See 38 C.F.R. § 3.655 (b) (2016). Yet, in this case, given the procedural history of this matter and the given the extent of evidence of record, a denial as of a matter of law is not deemed warranted. Thus, the Board will adjudicate the claim based on the evidence of record as it is currently developed.

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).



II. Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

The rating for the Veteran's hypertension has been assigned pursuant to Diagnostic Code 7101. See 38 C.F.R. § 4.104. A 10 percent rating is warranted for hypertension manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is assigned for hypertension manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. Higher ratings are also available based on even higher diastolic pressure readings.

The Veteran asserts treatment for hypertension since service, with medication since 2011. See June 2016 videoconference hearing transcript. The Veteran testified that her medication has changed and increased five or six times since service, with an increase in her medication during a recent pregnancy. Id. The Veteran further testified that she continued her medication during and after her pregnancy, but that she went to her OBGYN in May of 2016 with blood pressure measuring 160/100, while she was taking her medication. Id. The Veteran explained that in June 2016, her doctor increased her medication to a higher dose. Id.

An October 2011 service treatment record indicates treatment with medication, and specifically indicates no reports of headaches. In relevant part, the service treatment records contain the following blood pressure measurements. October 2011 service treatment records report blood pressure measurements of 147/91, 150/ 105, and 142/88. Additional October 2011 service treatment records indicate blood pressure measurements of 130/88 and 131/92. September 2011 service treatment records report blood pressure measurements of 131/90, 134/88, 134/78, 140/88, 136/85, and 130/88; and August 2011 service treatment records report blood pressure measurements of 118/70, 130/90, 120/88, 116/84, 119/70, 140/93, and 134/94. December 2010 service treatment records note blood pressure measurements of142/101. November 2010 service treatment records report blood pressure measurements of 148/85 and 142/101. October 2010 service treatment records report blood pressure measurements of 128/88 and 135/85. August 2010 service treatment records report blood pressure of measurements of 124/83; and July 2010 service treatment records report blood pressure measurements of 109/68 and 119/82. June 2010 service treatment records report blood pressure measurements of 118/68 and 131/87. May 2010 service treatment records report blood pressure measurements of 136/88 and 112/70; and a April 2010 service treatment record reports blood pressure of 119/89.

The Veteran underwent a VA examination in September 2013. The VA examiner noted a diagnosis of hypertension, with continuous medication. The Veteran was not noted to have a history of diastolic blood pressure elevation to predominantly 100 or more, with the current blood pressure readings reported to be 138/87, 141/95, 131/93. The VA examiner did not report any other pertinent physical findings, complications, conditions, signs, or symptoms related to the condition. The Veteran's hypertension was not found to impact her ability to work.

A May 2012 VA treatment record notes blood pressure readings of 133/100 and 134/98. June 2012 VA treatment record reports a blood pressure reading of 120/80. A July 2012 VA treatment record indicates a blood pressure reading of 127/85. A VA treatment record from August 2012 reports a blood pressure reading of 153/101. 

In April 2015, the Veteran submitted a Disability Benefits Questionnaire (DBQ), which indicates that the Veteran has a current diagnosis of hypertension, with the use of blood pressure medication since 2011. The report indicates that the Veteran's treatment plan includes taking continuous medication for hypertension or isolated systolic hypertension, and that the Veteran has a history of diastolic blood pressure elevation to predominantly 100 or more. The Veteran reported headaches, fatigue, leg cramps, and rapid heartbeat as symptoms associated with her hypertension, and noted that the headaches and fatigue cause her to leave work early or miss work days. However, the DBQ was not completed by a physician and appears to have been filled out by the Veteran.

Private treatment records from March 2015 indicate blood pressure readings of 166/94 and 140/80. A private treatment record from April 2015 indicates a blood pressure reading of 156/99. May 2015 private treatment record reports blood pressure reading of 149/85.

The Veteran was afforded a VA examination in June 2015. The VA examiner noted a diagnosis of hypertension in 2010. The Veteran reported dizziness every other day with the Veteran's dizziness causing loss of work productivity. The VA examiner reported continuous use of medication and blood pressure readings of 134/98, 131/100, and 129/93.

A July 2017 VA treatment record indicates a blood pressure level of 170/108. A June 2016 VA treatment record reports a blood pressure reading of 140/85. May 2016 VA treatment records indicate blood pressure readings of 162/98, 164/110. April 2016 VA treatment record notes blood pressure measuring 134/85. July 2015 VA treatment records report blood pressure measuring 136/84 and 128/74. June 2015 VA treatment records report blood pressure readings of 142/86, 147/92, 155/93, 143/86, 140/81, 136/83, 140/91, 135/89, 142/86. An April 2015 VA treatment record reports blood pressure measuring 156/99. March 2015 VA treatment records report blood pressure of 140/80 and 166/94. A February 2015 VA treatment record reports blood pressure of 148/98; and a December 2014 VA treatment record indicates blood pressure of 150/100. A February 2014 VA treatment record reports blood pressure of 138/88. 

In this case, the Board finds that the evidence shows that the Veteran requires continuous medication for control of her hypertension. Additionally, the Board notes that although the September 2013 VA examiner did not report a history of diastolic pressure elevation predominantly of 100 or more, the Veteran's VA treatment records do include diastolic pressures of 100 or more and with continuous use of medication since 2011. As noted above, the Veteran's diastolic pressures were reported to be 100 or more during service in December 2010, November 2010, and October 2011. Additionally, diastolic pressure readings were 100 or more post-service, with the use of medication, in May 2012, August 2012, December 2014, July 2014, June 2015, May 2016, and July 2017. As noted by the Veteran at her June 2016 videoconference hearing, her doctor increased her dose of medication in June 2016 after reporting diastolic pressure of 100 or more in May 2016, even while using her prescribed medication. Therefore, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's hypertension is more nearly approximated by a 10 percent disability rating.

The Board concludes that the manifestations of the Veteran's hypertension do not warrant assignment of a rating in excess of 10 percent. In order to warrant a 20 percent rating there must be evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. Based on the above, the Board finds that the criteria for a 20 percent rating for hypertension are not met. In this regard, the Board notes that the evidence as described above establishes that the Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. 

The Board has considered the Veteran's assertions as to the nature, severity and etiology of her symptoms; however, they are not probative as to the etiology of the symptoms. To that end, the Board is aware of the Veteran's assertions of fatigue, dizziness, and headaches associated with her hypertension. However, as a layperson without appropriate training and expertise, the Veteran is not competent to attribute such symptoms to her hypertension disability. See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994). see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

Instead, the Board notes that the Veteran was afforded a VA examination of her headaches in September 2016, during which the VA examiner found there to be no diagnosis of a headache condition. However, the VA examiner noted that even if there was a diagnosis of headache or migraine headache, there is no correlation to hypertension for this Veteran. The VA examiner explained the following:

"Very high blood pressure in specific situations can trigger an event know as malignant hypertension which is associated with blurred vision, chest pain, nausea and headache. This is a specific condition that occurs during the bouts of extremes of blood pressure. Even though there are some similar symptoms the conditions of malignant hypertensive disease and migraine headache or headache condition are very different diagnoses. Veteran has neither of these conditions at this time and there is no correlation with usual migraine headaches or headache condition and the diagnosis of hypertension in general. Therefore, the claimed condition of chronic headaches second to hypertension is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition. In addition, the claimed condition, chronic headaches second to hypertension, was not aggravated beyond its natural progression by an in-service injury, event, or illness."

The Board finds the medical opinion to be probative, as it was provided by a medical examiner and supported by medical knowledge and rationale. Therefore, the Board finds that the Veteran's assertions are outweighed by the probative medical evidence of record, and the Board does not attribute the Veteran's symptoms of headaches to the Veteran's service-connected hypertension. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Similarly, the Veteran's asserted symptoms of fatigue, leg cramps, and dizziness have not been associated with his service-connected hypertension. While the Veteran is competent to report her symptoms as she experiences them, the Veteran is a layperson without appropriate training and expertise and is not competent to attribute such symptoms to her hypertension disability. As noted above, in September 2016, the Board remanded this matter for an additional VA examination for the purpose of determining the symptoms associated with the Veteran's hypertension, but the Veteran did not report for her VA examination. Therefore, the Board decides the matter based on the evidence of record. 

Last, the Board notes that the Veteran reports that her headaches, dizziness, and fatigue cause her to leave work early or miss work days. However, again, the Veteran's headaches and fatigue have not been associated with her service-connected hypertension. Additionally, although the Veteran notes impairment to her ability to work, to include leaving work early and missing work days, the Veteran has not asserted unemployability as a result of her service-connected hypertension. Thus, the issue of a TDIU is not reasonably raised by the record. Therefore, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).

In sum, the evidence supports a finding that a 10 percent rating, but no higher, for hypertension is warranted. 


ORDER

Entitlement to an increased initial rating of 10 percent, but no higher, for hypertension is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


